                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        CARNEICE KATHRINE HALL-                       Case No. 18-cv-05553-MMC
                                           JOHNSON,
                                  8
                                                        Plaintiff,                       ORDER GRANTING MOTION TO
                                  9                                                      DISMISS; DISMISSING COMPLAINT
                                                  v.
                                  10                                                     Re: Dkt. No. 21
                                           CITY AND COUNTY OF SAN
                                  11       FRANCISCO, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is defendants City and County of San Francisco (“the City”) and

                                  15   Micki Callahan’s (“Callahan”) Motion to Dismiss, filed December 12, 2018, pursuant to

                                  16   Rule 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff Carneice Kathrine Hall-

                                  17   Johnson has filed opposition, to which defendants have replied. Having read and

                                  18   considered the papers filed in support of and in opposition to the motion, the Court rules

                                  19   as follows.1

                                  20                                          BACKGROUND

                                  21            Plaintiff alleges that, on November 6, 2017, Callahan, the Director of the City’s

                                  22   Department of Human Resources, “held a post-deprivation hearing with [plaintiff] . . ., via

                                  23   telephone conference, to reconsider [plaintiff] for entry into a training program and to

                                  24   receive back benefits from being dismissed from her as-needed position with [the City].”

                                  25   (See Compl. ¶ 10.) Plaintiff further alleges that, during the telephone conference,

                                  26   Callahan “assured [plaintiff] . . . that she would voluntarily provide [her] with her former

                                  27

                                  28   1
                                           By order filed January 28, 2019, the Court took the motion under submission.
                                  1    training position . . . [with] back pay.” (See id. ¶ 11) According to plaintiff, Callahan also

                                  2    “apologized to [plaintiff], and said that she had been discriminated against, and the

                                  3    reason was for her race and [her developmental mental] disability.” (See id. ¶ 12.)

                                  4            Plaintiff alleges that Callahan, despite having made the above-referenced

                                  5    promises, thereafter “den[ied] to reinstate [her] into the federally funded training program,

                                  6    and disallow[ed] her to compete for government employment” due to her race and

                                  7    developmental mental disability. (See id. ¶¶ 28-29, 33-34.) 2 In particular, plaintiff alleges

                                  8    that Callahan told her she “could never pass a civil service examination, and therefore

                                  9    [she] could never compete for a permanent position through the City and County of San

                                  10   Francesco’s [sic] Civil Service process and at no time [would] the City . . . allow [her] to

                                  11   do that because of the [C]ity’s municipal policy.” (See id. ¶ 12).

                                  12           Based on the above, plaintiff brings her Complaint in the instant action, by which
Northern District of California
 United States District Court




                                  13   she asserts defendants have discriminated against her based on her race and disability,

                                  14   and thereby violated the Equal Protection Clause of the Fourteenth Amendment to the

                                  15   United States Constitution, the Americans with Disabilities Act (“ADA”) and section 602 of

                                  16   Title VI of the Civil Rights Act of 1964, 42 U.S.C. §2000d. (See id. ¶¶ 13, 26-36.)

                                  17           By the instant motion, defendants seek an order dismissing plaintiff’s Complaint in

                                  18   its entirety.

                                  19                                       LEGAL STANDARD

                                  20           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  21   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  22   under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

                                  23   699 (9th Cir. 1990). Rule 8(a)(2), however, “requires only ‘a short and plain statement of

                                  24   the claim showing that the pleader is entitled to relief.’” See Bell Atlantic Corp. v.

                                  25   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a

                                  26   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  27
                                       2
                                        In the Complaint, plaintiff does not challenge her initial dismissal from the training
                                  28
                                       program, only her lack of reinstatement.
                                                                                     2
                                  1    allegations.” See id. Nonetheless, “a plaintiff's obligation to provide the grounds of his

                                  2    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  3    of the elements of a cause of action will not do.” See id. (internal quotation, citation, and

                                  4    alteration omitted).

                                  5           In analyzing a motion to dismiss, a district court must accept as true all material

                                  6    allegations in the complaint, and construe them in the light most favorable to the

                                  7    nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To

                                  8    survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  9    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  10   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  11   enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  12   Courts “are not bound to accept as true a legal conclusion couched as a factual
Northern District of California
 United States District Court




                                  13   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  14          Generally, a district court, in ruling on a Rule 12(b)(6) motion, may not consider

                                  15   any material beyond the complaint. See Hal Roach Studios, Inc. v. Richard Feiner & Co.,

                                  16   Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). Documents whose contents are alleged

                                  17   in the complaint, and whose authenticity no party questions, but which are not physically

                                  18   attached to the pleading, however, may be considered. See Branch v. Tunnell, 14 F.3d

                                  19   449, 454 (9th Cir. 1994). In addition, a district court may consider any document “the

                                  20   authenticity of which is not contested, and upon which the plaintiff's complaint necessarily

                                  21   relies,” regardless of whether the document is referenced in the complaint. See Parrino

                                  22   v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998). Finally, the Court may consider matters

                                  23   that are subject to judicial notice. See Mack v. South Bay Beer Distribs., Inc., 798 F.2d

                                  24   1279, 1282 (9th Cir. 1986).

                                  25                                            DISCUSSION

                                  26          Defendants contend the Complaint is subject to dismissal because, among other

                                  27   reasons, plaintiff’s claims are barred by the doctrine of res judicata. Specifically,

                                  28   defendants contend, res judicata applies in the instant action because “the claims raised
                                                                                       3
                                  1    in the present action are the same claims as the claims finally adjudicated by this Court

                                  2    in” Hall-Johnson v. City and County of San Francisco, C 18-1409-MMC (“Hall-Johnson I”)

                                  3    (see Mot. at 1:9-10).

                                  4           “Res judicata, also known as claim preclusion, bars litigation in a subsequent

                                  5    action of any claims that were raised or could have been raised in the prior action.” See

                                  6    Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (internal

                                  7    quotation and citation omitted); see also Costantini v. Trans World Airlines, 681 F.2d

                                  8    1199, 1201 (9th Cir. 1982) (holding res judicata “bar(s) all grounds for recovery which

                                  9    could have been asserted, whether they were or not, in a prior suit between the same

                                  10   parties on the same cause of action” (internal quotation, citation, and alteration omitted)).

                                  11   Res judicata applies “whenever there is (1) an identity of claims, (2) a final judgment on

                                  12   the merits, and (3) identity or privity between parties.” See Owens, 244 F.3d at 713
Northern District of California
 United States District Court




                                  13   (internal quotation and citation omitted).

                                  14          A.     Identity of Claims

                                  15          For purposes of res judicata, courts, in evaluating “whether two suits involve the

                                  16   same claim or cause of action,” consider “four criteria,” namely: “(1) whether the two

                                  17   suits arise out of the same transactional nucleus of facts; (2) whether rights or interests

                                  18   established in the prior judgment would be destroyed or impaired by prosecution of the

                                  19   second action; (3) whether the two suits involve infringement of the same right; and (4)

                                  20   whether substantially the same evidence is presented in the two actions.” See Mpoyo v.

                                  21   Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). “These criteria are not

                                  22   applied mechanistically.” Howard v. City of Coos Bay, 871 F.3d 1032, 1039 (9th Cir.

                                  23   2017) (internal quotation and citation omitted). The first criterion, for example, “is the

                                  24   most important,” see id. (internal quotation and citation omitted); indeed, the Ninth Circuit

                                  25   has “often held the common nucleus criterion to be outcome determinative under the first

                                  26   res judicata element,” see Mpoyo, 430 F.3d at 988. The Court next turns to the above-

                                  27   referenced four criteria.

                                  28          As noted, the Ninth Circuit “use[s] a transaction test to determine whether the two
                                                                                     4
                                  1    suits share a common nucleus of operative fact.” See Mpoyo, 430 F.3d at 987 (listing, as

                                  2    first criterion, “whether the two suits arise out of the same transactional nucleus of facts”).

                                  3    “Whether two events are part of the same transaction or series depends on whether they

                                  4    are related to the same set of facts and whether they could conveniently be tried

                                  5    together.” Id. (internal quotation and citation omitted).

                                  6            Here, defendants contend plaintiff’s claims in the instant action and Hall-Johnson I

                                  7    “involve the exact same transaction and occurrence.” (See Reply at 2:11-12.) As set

                                  8    forth below, the Court agrees.

                                  9            In both Hall-Johnson I and the instant action, plaintiff asserts claims against the

                                  10   City and Callahan predicated on her November 6, 2017, telephone conference with

                                  11   Callahan. As noted, plaintiff’s claims in the instant action are based on allegations that

                                  12   Callahan, during the above-referenced conference, refused to “reinstate [plaintiff] in the
Northern District of California
 United States District Court




                                  13   federally funded training program” and thereby “disallow[ed] her to compete for

                                  14   government employment” on the basis of her race and disability. (See Compl. ¶ 28; see

                                  15   also id. ¶¶ 32-34.) Similarly, in Hall-Johnson I, the sole claim asserted against Callahan

                                  16   is predicated on the November 6, 2017, telephone conference, specifically an allegation

                                  17   that, Callahan, during said conference, “refus[ed] to hire” plaintiff in a permanent position

                                  18   because of her race and disability and thereby “discriminated against [her] in employment

                                  19   and opportunities for employment.” (See RJN,3 Ex. A ¶ 122 (second set); see also id.

                                  20   ¶ 108 (first set).)4,5

                                  21

                                  22
                                       3
                                         Defendants’ unopposed request for judicial notice of the Third Amended Complaint
                                  23   (“TAC”) and certain other documents filed in Hall-Johnson I is hereby GRANTED.
                                  24   4
                                         The above-referenced Exhibit A is the TAC filed in Hall-Johnson I and includes a first
                                  25   set of 118 numbered paragraphs, followed by a second and third set, beginning again,
                                       respectively, with a ¶ 81 and a ¶ 177.
                                  26
                                       5
                                        Although the claim asserted against Callahan does not expressly identify the event on
                                  27   which it is based (see id. ¶ 122 (second set)), the only allegations in the TAC filed in Hall-
                                       Johnson I that pertain to Callahan are those that describe her conduct during the
                                  28
                                       November 6, 2017, telephone conference (see id. ¶ 108 (first set)).
                                                                                    5
                                  1           Although, in Hall-Johnson I, plaintiff also asserted a number of claims against the

                                  2    City and her former supervisor, Laura Moeslein (“Moeslein”), based on events that took

                                  3    place in 2015 (see id. ¶¶ 51-104 (first set); see also id. ¶¶ 81-120 (second set)), those

                                  4    allegations further illustrate the connection between the two cases. In particular, plaintiff

                                  5    alleged Moeslein informed her that the City, based on her race and disability, “refus[ed] to

                                  6    take [her] on as a permanent hire” (see id. ¶ 70 (first set)) and that the following week,

                                  7    she “was terminated” from her as-needed position (see id. ¶ 103 (first set)), a component

                                  8    of the training program, the completion of which program was a prerequisite for

                                  9    permanent employment (see id. ¶¶ 55, 64 (first set)).

                                  10          In sum, the two cases arise out of the “same transactional nucleus of facts,” see

                                  11   Mpoyo, 430 F.3d at 987, and could have been “conveniently tried together,” see id., not

                                  12   only because the claims against Callahan, as alleged in both actions, are based on a
Northern District of California
 United States District Court




                                  13   single telephone conference held on November 6, 2017, but also because they are

                                  14   premised on the same interrelated series of events. Specifically, the City’s refusal to

                                  15   consider plaintiff for permanent employment in 2015 was the impetus for its decision to

                                  16   remove her from the training program in 2015 and to deny her reinstatement in 2017,

                                  17   which denial, in turn and in a circular fashion, resulted in her inability to qualify for

                                  18   permanent employment.

                                  19          The second criterion also is satisfied. In Hall-Johnson I, the Court, by order filed

                                  20   September 18, 2018, dismissed the TAC in its entirety “without further leave to amend

                                  21   and with prejudice” (see RJN, Ex. C at 2:2) on the ground that all of the claims alleged

                                  22   therein were either time-barred or not cognizable. (See id. at 1:21-22 (adopting Report

                                  23   and Recommendation); see also RJN, Ex. B at 14:1-2 (recommending dismissal of TAC

                                  24   because “all of [the] claims were time-barred (to the extent they were cognizable claims

                                  25   to begin with)”.) In the instant action, plaintiff once again seeks to hold the City and

                                  26   Callahan liable for Callahan’s conduct during the above-referenced telephone

                                  27   conference. Under such circumstances, if the instant action were allowed to proceed,

                                  28   defendants’ “freedom from liability” for such conduct, which was established in Hall-
                                                                                       6
                                  1    Johnson I, “could be impaired.” See Costantini, 681 F.2d at 1202; see also Eblovi v.

                                  2    Deutsche Bank Nat’l Trust Co., 2013 WL 5645150, at *2 (N.D. Cal. Feb. 14, 2014)

                                  3    (holding, where first action for improper foreclosure was dismissed, prosecution of

                                  4    second action predicated on same foreclosure “could impair [d]efendants’ freedom from

                                  5    liability for the foreclosure [as] established in [first action]”).

                                  6           The third and fourth criteria likewise are satisfied. Both cases are based on

                                  7    infringement of the same right, specifically, the right to pursue and secure, with the City,

                                  8    employment opportunities free from race and disability discrimination. See Nnachi v. City

                                  9    & Cty. of San Francisco, 2010 WL 3398545, at *5 (N.D. Cal. Aug. 27, 2010) (holding

                                  10   where first action alleged age discrimination in violation of Title VII of the Civil Rights Act

                                  11   and second action alleged violation of Age Discrimination Employment Act of 1967,

                                  12   second action barred by res judicata; finding both actions “involve[d] infringement of the
Northern District of California
 United States District Court




                                  13   same right – [p]laintiff’s alleged right to be free from discrimination from his employer”).

                                  14   Moreover, both cases would require presentation of the same evidence, specifically,

                                  15   evidence regarding the content of the November 6, 2017, telephone conference, as well

                                  16   as evidence pertaining to the City’s alleged “municipal policy” (see Compl. ¶ 9; see also

                                  17   RJN, Ex. A ¶ 107 (second set)) of race and disability discrimination.

                                  18          Accordingly, all four of the criteria bearing on whether the two cases share an

                                  19   identity of claims having been satisfied, the first element of res judicata is satisfied.

                                  20          B.      Final Judgment on the Merits

                                  21           “An involuntary dismissal generally acts as a judgment on the merits for the

                                  22   purposes of res judicata, regardless of whether the dismissal results from procedural

                                  23   error or from the court’s considered examination of the plaintiff’s substantive claims.” In

                                  24   re Schimmels, 127 F.3d 875, 885 (9th Cir. 1997); see also Nnachi, 2010 WL 3398545 at

                                  25   *5 (holding “[d]ismissal of an action with prejudice, or without leave to amend, is

                                  26   considered a final judgment on the merits”).

                                  27          As noted above, plaintiff’s TAC in Hall-Johnson I was involuntarily dismissed

                                  28   without further leave to amend and with prejudice.
                                                                                         7
                                  1          Accordingly, the second element of res judicata is satisfied.

                                  2          C.     Identity or Privity Between the Parties

                                  3          “The third element of the res judicata test requires identical parties or privies in the

                                  4    two actions.” Mpoyo, 430 F.3d at 988.

                                  5          Hall-Johnson I and the instant action involve identical parties because, in both

                                  6    cases, plaintiff identified herself as the complaining party and named Callahan and the

                                  7    City as defendants. (Compare Compl. ¶¶ 7-8 with RJN, Ex. A at ¶¶ 7-8 (first set).)

                                  8          Accordingly, the third element of res judicata is satisfied.

                                  9                                          CONCLUSION

                                  10         For the reasons set forth above, defendants’ Motion to Dismiss is hereby

                                  11   GRANTED and the Complaint is hereby DISMISSED.

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 19, 2019
                                                                                               MAXINE M. CHESNEY
                                  15                                                           United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
